Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  
Claims 31 and 32 improperly depend from claim 1 which has been cancelled. Examiner has interpreted these claims to depend from new independent claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 25-29, 31-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida (US 2002/0112319), herein referred to as ‘319.
For Claim 25, ‘319 discloses an apparatus (Figure 1), comprising: at least two parts (1, 2) coupled together via a unitary hinge (8, 5, 6) comprising a hinge pin (8) and a knuckle (5, 6), wherein each of the at least two parts is capable of manipulation relative to another of the at least two parts as a result of connection (or concurrent production) of the hinge pin (8) within the knuckle (5, 6), and wherein the hinge pin (8) comprises a conical shaped portion (25) and the knuckle comprises a conical retention mechanism (15) corresponding to the conical shaped portion (25) and configured to capture (via 25, 34, 15, 33) the hinge pin (8) within the knuckle (5, 6).
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “concurrent production”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 26, ‘319 discloses the apparatus of claim 25, wherein the at least two parts are co-printed with the hinge pin and the knuckle.
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “co-printed”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior 
For Claim 27, ‘319 discloses the apparatus of claim 25, wherein the conical retention mechanism (15) is configured to reduce friction (via grease lubricant in grooves 21) between the hinge pin (8) and the knuckle (5, 6).
For Claim 28, ‘319 discloses the apparatus of claim 25, wherein the conical retention mechanism (15) is configured to retain (via 25, 34, 15, 33) the hinge pin (8) within the knuckle (5, 6).
For Claim 29, ‘319 discloses the apparatus of claim 25, wherein at least one of: the conical shaped portion (25) is positioned at a center (as seen in Figure 1) of the hinge pin (8).
For Claim 31, ‘319 discloses the apparatus of claim 25, wherein a portion of the hinge pin (8) extends through at least one aperture (as seen in Figure 1).
For Claim 32, ‘319 discloses the apparatus of claim 25, wherein the conical retention mechanism (15) is configured to restrict movement (wherein the hinge pin conical shaped portion 25 engaging the conical retention mechanism 15 of the knuckle prevents the hinge pin from passing all the way through the knuckle) of the hinge pin (8) in a direction parallel to the knuckle (5, 6).
For Claim 33, ‘319 discloses a unitary hinge, comprising: a hinge pin (8) comprising a conical shaped portion (25); and a knuckle (5, 6) comprising a conical retention mechanism (15) corresponding to the conical shaped portion (25), the hinge pin (8) being self-captured (wherein the hinge pin has a tapered portion preventing it from passing all the way through the knuckle) within the knuckle (5, 6) by the conical retention mechanism (15) within the conical shaped portion (25), and the knuckle (5, 6) being configured to be manipulated about the hinge pin (8) to enable a concurrent manipulation of parts (1, 2) coupled to the hinge.
For Claim 34, ‘319 discloses the unitary hinge of claim 33, wherein the conical retention mechanism (15) is configured to restrict movement (wherein the hinge pin has a tapered portion 
For Claim 35, ‘319 discloses the unitary hinge of claim 33, wherein the conical shaped portion (25) is positioned on an external surface of the hinge pin (8).
For Claim 36, ‘319 discloses the unitary hinge of claim 33, wherein at least one of: the conical shaped portion (25) is positioned at a center (as seen in Figure 1) of the hinge pin (8).
For Claim 38, ‘319 discloses the unitary hinge of claim 33, wherein a portion of the hinge pin (8) extends through at least one aperture (as seen in Figure 1).

Claims 25-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0096847), herein referred to as ‘847.
For Claim 25, ‘847 discloses an apparatus, comprising: at least two parts (14, 22) coupled together via a unitary hinge (16, 24) comprising a hinge pin (16) and a knuckle (24), wherein each of the at least two parts (14, 22) is capable of manipulation relative to another of the at least two parts (14, 22) as a result of concurrent production of the hinge pin (16) within the knuckle (24), and wherein the hinge pin (16) comprises a conical shaped portion (32) and the knuckle (24) comprises a conical retention mechanism (54) corresponding to the conical shaped portion (32) and configured to capture (as seen in Figure 2) the hinge pin (16) within the knuckle (24).
Examiner notes that this would be considered to be a product-by-process claim due to the limitation “concurrent production”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Examiner notes that this would be considered to be a product-by-process claim due to the limitation “co-printed”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
For Claim 27, ‘847 discloses the apparatus of claim 25, wherein the conical retention mechanism (54) is configured to reduce friction (wherein the clearances 62 shown in Figure 2 reduce the surface area contact between the hinge pin and the knuckle and therefore reduce friction) between the hinge pin (16) and the knuckle (24).
For Claim 28, ‘847 discloses the apparatus of claim 25, wherein the conical retention mechanism (54) is configured to retain the hinge pin (16) within the knuckle (24).
For Claim 29, ‘847 discloses the apparatus of claim 25, wherein at least one of: the conical shaped portion (32) is positioned at a center (as seen in Figure 2, wherein the conical shaped portion extends radially from the diametric center of the hinge pin) of the hinge pin (16).
For Claim 30, ‘847 discloses the apparatus of claim 25, wherein the hinge pin (16) further comprises at least one additional conical shaped portion (30) and the knuckle (24) further comprises at least one additional conical retention mechanism (52) corresponding to the at least one additional conical shaped portion (30).
For Claim 31, ‘847 discloses the apparatus of claim 25, wherein a portion of the hinge pin (16) extends through at least one aperture (as seen in Figures 1 and 2).
For Claim 32, ‘847 discloses the apparatus of claim 25, wherein the conical retention mechanism (54) is configured to restrict movement (wherein the hinge pin conical shaped portion 32 engaging the conical retention mechanism 54 of the knuckle prevents the hinge pin 
For Claim 33, ‘847 discloses a unitary hinge, comprising: a hinge pin (16) comprising a conical shaped portion (32); and a knuckle (24) comprising a conical retention mechanism (54) corresponding to the conical shaped portion (32), the hinge pin (16) being self-captured (wherein the hinge pin has a tapered portion preventing it from passing all the way through the knuckle) within the knuckle (24) by the conical retention mechanism (54) within the conical shaped portion (32), and the knuckle (24) being configured to be manipulated about the hinge pin (16) to enable a concurrent manipulation of parts (14, 22) coupled to the hinge.
For Claim 34, ‘847 discloses the unitary hinge of claim 33, wherein the conical retention mechanism (54) is configured to restrict movement (wherein the hinge pin has a tapered portion preventing it from passing all the way through the knuckle) of the hinge pin (16) in a direction parallel to the knuckle (24).
For Claim 35, ‘847 discloses the unitary hinge of claim 33, wherein the conical shaped portion (32) is positioned on an external surface of the hinge pin (16).
For Claim 36, ‘847 discloses the unitary hinge of claim 33, wherein at least one of: the conical shaped portion is positioned at a center of the hinge pin, or the conical retention mechanism is positioned at a center of the knuckle.
For Claim 37, ‘847 discloses the unitary hinge of claim 33, wherein the hinge pin (16) further comprises at least one additional conical shaped portion (30) and the knuckle (24) further comprises at least one additional conical retention mechanism (52) corresponding to the at least one additional conical shaped portion (30).
For Claim 38, ‘847 discloses the unitary hinge of claim 33, wherein a portion of the hinge pin (16) extends through at least one aperture (as seen in Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kida (US 2002/0112319), herein referred to as ‘319.
For Claims 30 and 37, ‘319 does not disclose wherein the hinge pin further comprises at least one additional conical shaped portion and the knuckle further comprises at least one additional conical retention mechanism corresponding to the at least one additional conical shaped portion. ‘319 instead teaches a single conical shaped portion and conical retention mechanism. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a second conical shaped portion on the hinge pin and a second corresponding conical retention mechanism on the knuckle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to reduce .

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.
Applicant argues that the rotation shaft of ‘319 does not have a conical shaped portion and the knuckle does not have a conical retention mechanism. This is incorrect. As seen in Figure 1 of ‘319, the shaft (8) has a conical shaped portion (25) and the knuckle (5, 6) has a conical retention mechanism (15). Applicant’s argument is therefore not convincing.
Applicant further argues that the rotation shaft of ‘847 does not have a conical shaped portion and the knuckle does not have a conical retention mechanism. This is incorrect. As seen in Figure 2 of ‘847, the shaft (16) has a conical shaped portion (32) and the knuckle (24) has a conical retention mechanism (54). Applicant’s argument is therefore not convincing.
Applicant further argues that the conical shaped portion and conical retention mechanism are not “conical” but are “frustconical”. Examiner notes that while frustoconical is a specific type of truncated cone, the claimed term “conical” does not require a cone having a tip. The broadest reasonable definition of conical is “of, relating to, or shaped like a cone”. Therefore a truncated cone (such as a frustoconical shape) is “relating to a cone”. The frustoconical shape disclosed by ‘847 therefore meets the broadest reasonable definition of “conical”. Examiner further notes that Applicant’s own disclosed conical shape shown in Figure 3 is a truncated cone. It is therefore completely unreasonable that Applicant is attempting to apply a narrower definition of “conical” to the prior art than they have applied to their own disclosure. Applicant’s argument is therefore not convincing.

Examiner further notes that while ‘847 is capable of some axial movement, no claim limitations prevent all axial movement. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing axial movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677